Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 7 is objected to.  The limitation “one or more polymer resins selected from the group of” should be amended to --one or more polymer resins selected from the group consisting of--.
	Claim 11 is objected to.  The limitation “based pm the total weight” should be amended to --based on the total weight--.
Claim 12 is objected to.  The limitation “a paint or a coating liquid” should be amended to --a paint, or a coating liquid--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, variables R1 through R27 are not defined in claim 3.
Claims 9-12 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 9 is drawn to a method for changing the color of a medium using a pigment composition.  There is no active method step recited in claim 9.  Applicants need to include at least an active method step wherein the white pigment is added to a medium.  Claims 10-12 are included in this rejection as they are dependent from claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petry et al. (WO 2017/089410).
Example 8 of Petry et al. teaches preparing a ZIF-based powder which is prepared by the reaction of 2-methylimidazole and a zinc compound in a 10:1 molar ratio.  The dried powder is described as being a white (colorless) powder.  The ZIF-based powder prepared in Example 8 inherently has zinc atoms bonded to nitrogen atoms of the 2-methylimidazole and the powder prepared in Example 8 anticipates all of the limitations of claims 1-5.  

Claims 1-5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al. (WO 2015/144695) as evidenced by a data sheet for ZIF-8.
Example 4 of Schwab et al. teaches Basolite Z2100, which is ZIF-8 powder.  Basolite Z2100 is known in the art to be a white powder as evidenced by the datasheet for ZIF-8, which Basolite Z2100 is a known synonym for this material.  Basolite Z2100 is inherently a white powder, qualifying Basolite Z2100 to be a white pigment.  Further, the datasheet shows that ZIF-8 is the product of 2-methylimidazole and zinc and the zinc atoms are bonded to the nitrogen atom of the imidazole.  For these reasons, Schwab et al. anticipates all of the limitations of claims 1-5. 

Claims 6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ban et al. (Angew. Chem. Ing. Ed. 2015, 54, 15483-15487 plus the supporting information, copies of the reference and the supporting information are included with this Office action).
Claims 6 and 8: Ban et al. teaches preparing ionic liquids which are embedded in ZIF-8 nanocages.  Section 3 of the experimental section of the supporting information teaches dispersing the fillers ZIF-8 with confined ionic liquid into a polysulfone matrix.  The weight ratio of filler to polysulfone matrix is taught to be 0.05 to 1, or 5 wt% of filler per total weight of filler and polymer matrix.  After solvent removal, membranes are prepared.  While claim 6 is directed to a polymer resin film comprising the white pigment of claim 6 and a polymer resin, the membranes produced according to Ban et al., while referred to as membranes, also qualify as films since a membrane is essentially a thin film of a material.  Last, figure S1 of the supporting information section of Ban et al. shows that the ionic liquid embedded in the ZIF-nanocages after washing takes on the form of a white powder, which qualifies the ZIF-based powder as a white pigment.
Claims 9-12: The rejection of claims 6 and 8 above are wholly incorporated into the rejection of claims 9-12.  The membranes taught by Ban et al. require a step where the white powder ZIF-based material is added to a polymer matrix in the presence of a solvent.  The polymer matrix and solvent may be referred to the medium and the ZIF-based material may be referred to as the pigment since adding the ZIF-based material of Ban et al. to the polysulfone and solvent would inherently change the color of the medium.  The amount of ZIF-based material is taught to be at 5 wt% based on the total weight of the pigment composition and the polysulfone resin, thereby satisfying claims 10 and 11.  Last, the medium is inherently a plastic owing to the polysulfone resin, thereby satisfying claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al. (WO 2015/144695) as evidenced by a data sheet for ZIF-8.
Example 4 of Schwab et al. teaches preparing a ZIF-8 film in which ZIF-8 and PTFE are combined in the same manner described in example 1 to afford a free standing film.  Schwab et al. additionally teaches that the films taught therein may further include up to 48.9 wt% of an additive component (as per claim 1 of Schwab et al.).  Included in the additive components are thermoplastic resins including polyimides, polyacrylonitrile, polycarbonate, polyamides, polyethylene terephthalate, and poly(vinyl chloride) (page 27, lines 30-45).  The inclusion of any one of the explicitly taught additives of Schwab et al. to the film forming compositions would have therefore been obvious to one having ordinary skill in the art.  The inclusion of one of the polymer resin additives above satisfies the limitations of claims 6 and 7.  Example 4 employs Basolite Z1200, which is known in the industry as being a white powder as evidenced by a data sheet for ZIF-8 (which is known to have a synonym of Basolite Z1200).  The datasheet shows a photo of Basolite Z1200 and clearly shows this material to be purchased in the form of an off-white powder.  The inclusion of a thermoplastic resin to the composition of example 4 would cause pigmentation of the composition by the ZIF-8 material which satisfies the preamble of claim 9.  The medium which is pigmented is a plastic medium, which satisfies claim 12.  The amount of ZIF-8 material in the composition would fall within the 0.5-99.5 wt% range of claim 10.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766